Citation Nr: 0318558	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis with C5-6 herniation (claimed as neck and right 
arm/hand/wrist condition with pinched nerve and cracked 
vertebrae).

2.  Entitlement to service connection for upper back pain 
with herniated disc at T4-10.

3.  Entitlement to service connection for a left ankle 
condition.  

4.  Entitlement to increased ratings for chronic low back 
pain with degenerative disc disease of the lumbar spine, and 
intermittent lumbar muscle spasm and sciatica to the left 
lower extremity

5.  Entitlement to a total disability rating for individual 
unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On January 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records 
from the Richmond, Virginia, VA 
Medical Center for any treatment 
received since March 2001.  Request 
notes, discharge summaries, consults, 
imaging and laboratory results.

2.	Thereafter, schedule the veteran for 
orthopedic and neurological 
examinations.  Send the claims folder 
to the examiners for review.  

(a)  With regard to the left ankle, 
cervical and thoracic spine disorders, 
the veteran should be examined by an 
orthopedist to determine the current 
nature and etiology of any disorder 
affecting theses joints, to include any 
related right arm/hand/wrist disorder 
caused by a cervical disability.  The 
examiner should then state with regard to 
each diagnosed condition whether it is at 
least as likely as not that the disorder 
was first manifested in service, or is 
due to disease or injury sustained in 
service.  The examiner must provide a 
detailed explanation as to the findings 
in a typewritten report.  The examiner is 
notified that there are service and post-
service medical records which address 
complaints or diagnoses pertaining to the 
left ankle, cervical, and thoracic spine, 
and that the examiner should ensure that 
such pertinent evidence is discussed and 
analyzed in any final report.  The Board 
is particularly interested in discovering 
whether the veteran's orthopedic 
disorders represent a systemic disorder 
dating from service.  See, for example, a 
December 1998 VA outpatient clinic record 
which raised the question of a possible 
systemic disorder affecting the 
appellant's spine.

(b)  In addition, the veteran should be 
afforded an orthopedic and neurological 
examinations to determine the severity of 
her lumbar spine disability under the new 
rating criteria under Diagnostic Code 
5293, a copy of which is attached for 
consideration by the examiner.  The 
examiner is to carefully review the 
applicable rating criteria and ensure 
that the examination report provides all 
necessary information to enable the Board 
to determine the severity of the lumbar 
spine disability in accordance with the 
new rating criteria.  The examiner should 
ask the veteran to indicate whether or 
not she is currently employed.  If she is 
not, the examiner should address whether 
it is at least as likely as not that the 
veteran is unemployable as a result of 
her service-connected disorders.  The 
examiner must provide a detailed 
explanation supporting any conclusions 
reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





